77 Mich. App. 310 (1977)
258 N.W.2d 212
PEOPLE
v.
GATT
Docket No. 29663.
Michigan Court of Appeals.
Decided August 9, 1977.
Frank J. Kelley, Attorney General, Robert A. *311 Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Principal Attorney, Appeals, and Frank J. Bernacki, Assistant Prosecuting Attorney, for the people.
Nelson & Kierpiec, for defendant.
Before: BEASLEY, P.J., and V.J. BRENNAN and J.R. McDONALD,[*] JJ.
BEASLEY, J.
Defendant was charged with engaging in an illegal occupation, which is a misdemeanor, and carrying a concealed weapon on his person in violation of MCLA 750.227; MSA 28.424, both of which charges arose out of a raid on an alleged "blind pig". He pleaded guilty to the misdemeanor and paid a fine of $100. In a bench trial he was found guilty of carrying a concealed weapon and sentenced to not less than 40 months nor more than 60 months in prison. He appeals as of right.
The concealed weapons statute, supra, provides as follows:
"A person who shall carry a * * * dangerous weapon * * * concealed on or about his person * * * except in his dwelling house or place of business or on other land possessed by him * * * shall be guilty of a felony * * *." (Emphasis added.)
On appeal, defendant claims that he was "in his place of business or on other land possessed by him".
People v Clark, 21 Mich. App. 712; 176 NW2d 427 (1970), provides that the burden of establishing any of the exceptions quoted above is on the defendant. Clark also provides that the purpose of *312 the exemptions was to allow persons to defend an area in which they have a possessory interest.
Thus, the threshold issue is whether defendant has established that he is within the exceptions to the statute. The record indicates defendant leased the premises at which the raid was conducted from a Detroit attorney.
The trial judge did not find differently on the facts, but grounded his decision on the premise that an unlawful use of the premises rendered the exceptions to the carrying a concealed weapon statute inoperative.
While this might be a desirable result, the Legislature did not so provide. The clear meaning of the statute is that the carrying a concealed weapon statute does not apply where the unlicensed handgun is carried in the carrier's dwelling house, place of business or on other land possessed by him, regardless of the use to which the premises are put.
The undisputed evidence indicates defendant was in his place of business or on other land possessed by him. Consequently, he was within the exception provided in the statute and was not in violation of the carrying a concealed weapon statute.
The other claims on appeal are without merit.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.